DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2010/0329518 A1) in view of Hyung Joon Kim (U.S. Patent Application Publication No. 2014/0140395 A1).
6.	Regarding Claim 1, Yang discloses An apparatus to facilitate variable rate shading, (paragraph [0022] reciting “In Step S102, a first brightness and gradient values of each block are calculated. …”  Since each pixel block has different brightness and gradient values, this corresponds to variable rate shading.) comprising: 
	one or more processors to: (paragraph [0019] reciting “Referring to FIG. 1, an image capture device 10 comprises a lens device 12, a photosensitive element 14, a sampling hold circuit 16, a memory 17, and a processing unit 18. …”)
	generate a course pixel output value for a pixel block; (Abstract reciting “… An original image is acquired. The image is divided into a plurality of blocks. …”;
paragraph [0010] reciting “The method comprises the following steps. An original image is acquired, and the image is divided into a plurality of blocks; a first brightness and a plurality of gradient values of each block are calculated; according to a brightness transformation function and the first brightness, a second brightness of each block is calculated; according to the second brightness and the plurality of gradient values of each block, a reconstruction image is generated; human face detection is performed according to the reconstruction image.”  
Second brightness of each block corresponds to a course pixel output value for that pixel block.)
	and process the pixels in the pixel block using the gradient value to generate a fine pixel value for one or more pixels. (paragraph [0038] reciting “In an embodiment of the present invention, the horizontal gradient value, the vertical gradient value, and the diagonal gradient value can be multiplied by a constant. Subsequently, the pixel values in the block are then calculated according to the adjusted gradient values.”  	The fine pixel value corresponds to the pixel values in the block that are then calculated using adjust gradient, which corresponds to the gradient value.)

	While not explicitly disclosed by Yang, Kim discloses generate a gradient value comprising a gradient of the course pixel output value using neighbor pixel data; (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal gradient and a vertical gradient. The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”  Thus the gradient is a summation of all the gradients horizontal/vertical which would comprise diagonal values as well based on neighboring pixel.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Kim so that the gradient values in Yang can be obtained using the technique of Kim.  This is a beneficial modification as Yang requires gradient values for the horizontal and vertical paths and 
7.	Regarding Claim 2, Yang further discloses The apparatus of claim 1, wherein the neighbor pixel data comprises data used to compute partial difference derivative components. (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal gradient and a vertical gradient. The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”  	Sum of the difference between each pixel in a block of pixels corresponds to computing partial difference derivative components.)
8.	Regarding Claim 3, Yang further discloses The apparatus of claim 2, wherein the gradient value is determined over a size of the pixel block between horizontal or vertical neighbors in the pixel block. (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal gradient and a vertical gradient. The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … The vertical gradient may be computed as the sum of the differences between each pixel in the block of pixels and the vertically neighboring pixel, i.e., … where s is the 
9.	Regarding Claim 11, Yang discloses A method (Abstract reciting “A dynamic image compression method …”) to facilitate variable rate shading, (paragraph [0022] reciting “In Step S102, a first brightness and gradient values of each block are calculated. …”  Since each pixel block has different brightness and gradient values, this corresponds to variable rate shading.) comprising: 	generating a course pixel output value for a pixel block; (Abstract reciting “… An original image is acquired. The image is divided into a plurality of blocks. …”;
paragraph [0010] reciting “The method comprises the following steps. An original image is acquired, and the image is divided into a plurality of blocks; a first brightness and a plurality of gradient values of each block are calculated; according to a brightness transformation function and the first brightness, a second brightness of each block is calculated; according to the second brightness and the plurality of gradient values of each block, a reconstruction image is generated; human face detection is performed according to the reconstruction image.”  
Second brightness of each block corresponds to a course pixel output value for that pixel block.)
	and processing the pixels in the pixel block using the gradient value to generate a fine pixel value for one or more pixels.  (paragraph [0038] reciting “In an embodiment of the present invention, the horizontal gradient value, the vertical gradient value, and the diagonal gradient value can be multiplied by a constant. Subsequently, the pixel values in the block are then calculated according to the adjusted gradient values.”  	The fine pixel value corresponds to the pixel values in the block that are then calculated using adjust gradient, which corresponds to the gradient value.)
	While not explicitly disclosed by Yang, Kim discloses generating a gradient value comprising a gradient of the course pixel output value using neighbor pixel data; (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal gradient and a vertical gradient. The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”  Thus the gradient is a summation of all the gradients horizontal/vertical which would comprise diagonal values as well based on neighboring pixel.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Kim so that the gradient values in Yang can be obtained using the technique of Kim.  This is a beneficial modification as Yang requires gradient values for the horizontal and vertical paths and Kim offers a solution to find the gradient values and a summation of those gradient values to generate a final gradient value for the entire pixel block.
10.	Regarding Claim 12, Yang further discloses The method of claim 11, wherein the neighbor pixel data comprises data used to compute partial difference derivative components.  (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”  	Sum of the difference between each pixel in a block of pixels corresponds to computing partial difference derivative components.)
11.	Regarding Claim 13, Yang further discloses The method of claim 12, wherein the gradient value is determined over a size of the pixel block between horizontal or vertical neighbors in the pixel block. (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal gradient and a vertical gradient. The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … The vertical gradient may be computed as the sum of the differences between each pixel in the block of pixels and the vertically neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”) 
00.	Regarding Claim 17, Yang discloses At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: (paragraph [0042] reciting “… That is to say, if the method of the present invention is implemented through hardware, only a memory 17 having a very small capacity is needed. …”)	generate a course pixel output value for a pixel block; (Abstract reciting “… An original image is acquired. The image is divided into a plurality of blocks. …”;
paragraph [0010] reciting “The method comprises the following steps. An original image is acquired, and the image is divided into a plurality of blocks; a first brightness and a plurality of gradient values of each block are calculated; according to a brightness transformation function and the first brightness, a second brightness of each block is calculated; according to the second brightness and the plurality of gradient values of each block, a reconstruction image is generated; human face detection is performed according to the reconstruction image.”  
Second brightness of each block corresponds to a course pixel output value for that pixel block.)
	and process the pixels in the pixel block using the gradient value to generate a fine pixel value for one or more pixels.  (paragraph [0038] reciting “In an embodiment of the present invention, the horizontal gradient value, the vertical gradient value, and the diagonal gradient value can be multiplied by a constant. Subsequently, the pixel values in the block are then calculated according to the adjusted gradient values.”  	The fine pixel value corresponds to the pixel values in the block that are then calculated using adjust gradient, which corresponds to the gradient value.)
	While not explicitly disclosed by Yang, Kim discloses generate a gradient value comprising a gradient of the course pixel output value using neighbor pixel data; (paragraph [0053] reciting “In general, gradient is a measure of the directional change in the intensity or color of a block of pixels. The gradient includes both a horizontal The horizontal gradient of a block of pixels may be computed as the sum of the differences between each pixel in a block of pixels and the horizontally neighboring pixel, i.e., … where s is the block size, e.g., 8, 16, 32, 64. The gradient of the block is the sum of the horizontal gradient h and the vertical gradient v.”  Thus the gradient is a summation of all the gradients horizontal/vertical which would comprise diagonal values as well based on neighboring pixel.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Kim so that the gradient values in Yang can be obtained using the technique of Kim.  This is a beneficial modification as Yang requires gradient values for the horizontal and vertical paths and Kim offers a solution to find the gradient values and a summation of those gradient values to generate a final gradient value for the entire pixel block.

Allowable Subject Matter
12.	Claims 4-10, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: Claim 4 recites the limitation wherein processing the pixels comprises approximating a bilinear filtering using the gradient value which is not disclosed in any of the cited references. 
14.	Claim 7 recites the limitation wherein the one or more processors further to identify pixels in the pixel block that are to be interpolated or extrapolated and classify the pixels as interpolation pixels and extrapolation pixels which is not disclosed in any of the cited references. 
15.	Therefore claims 5-6 and 8-10 which dependent from claims 4 and 7, respectively, are indicated as allowable as well for that reason. 
16.	Claim 14 recites limitations similar to those of claim 4 and is allowable over cited references.
17.	Claim 15 recites limitations similar to those of claim 7 and is allowable over cited references.
18.	Claim 18 recites limitations similar to those of claim 4 and is allowable over references.
19.	Claim 19 recites limitations similar to those of claim 7 and is allowable over cited references.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK S CHEN/Primary Examiner, Art Unit 2611